Citation Nr: 0947699	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  06-10 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from October 1981 to September 
1986 and from January to June 1991.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of a July 2005 rating decision of 
the Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

A hearing was held before the undersigned Veterans Law Judge 
at the RO in January 2008.  A transcript of the hearing is in 
the claims folder. 

This case was previously before the Board in March 2008 when 
it was remanded for additional development.  The requested 
development has been completed, and the case has been 
returned to the Board for further review.  


FINDING OF FACT

Competent medical opinion states that it is more likely than 
not that the Veteran's nonservice connected asthma has 
increased in severity as a result of her service connected 
sinusitis and seasonal allergies.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the criteria for service connection for asthma as a result of 
aggravation due to a service connected disability have been 
met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2009). 




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

The Board finds that the duty to notify and duty to assist 
the Veteran has been met in this case.  Furthermore, given 
the favorable nature of this decision, any failures in the 
duty to notify or duty to assist are harmless error, as it 
has failed to result in any prejudice to the Veteran. 

Service Connection

The Veteran contends that the respiratory disabilities for 
which she was treated during service were the first 
manifestation of her asthma.  In the alternative, she 
contends that her service connected sinusitis and allergies 
have either caused or aggravated her asthma.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); 
38 C.F.R. § 3.310(b).  

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought.  See Jones v. Brown, 7 Vet. App. 134 
(1994).  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

A review of the service treatment records is negative for any 
evidence of treatment or a diagnosis for asthma.  These 
records do show that the Veteran was seen at the allergy 
clinic in October 1983 and January 1984, and she underwent 
allergy testing in September 1986.  However, the Veteran 
denied a history of asthma on a Dental Patient Medical 
History she completed in April 1991.  She also denied a 
history of asthma on Reports of Medical History she completed 
in November 1988 and September 1992.  Periodic examinations 
conducted at those times were also negative for asthma.  

Post service medical records are also negative for treatment 
for or a diagnosis of asthma until several years after the 
Veteran's discharge from service.  

Private medical records from the late 1990s show that the 
Veteran underwent treatment for her allergies, but a history 
of asthma was not recorded.  The report of a private February 
1997 examination states that she denied a history of asthma.  

VA treatment records dating from 2002 to 2008 show that the 
Veteran was followed for her asthma.  These records include 
current diagnoses of asthma, which is usually described as 
mild to moderate and under good control.  These records do 
not contain a medical opinion as to the etiology of the 
asthma. 

VA treatment records dated May 2002 state that the Veteran 
has a history of asthma dating from 1996.  

A February 2006 rating decision granted entitlement to 
service connection for sinusitis and seasonal allergies.  An 
effective date of October 1986 was established based on a 
finding of clear and unmistakable error in a December 1986 
rating decision that had previously denied service connection 
for this disability. 

April 2007 VA treatment records contain a diagnosis of 
asthma, with moderate and persistent symptoms exacerbated by 
allergy season.  

The Veteran was afforded a VA examination of her asthma in 
March 2009.  The examiner stated that she reviewed the claims 
folder in conjunction with the examination.  The Veteran was 
noted to have a history of allergic asthma.  She reported 
having seasonal allergies beginning in 1979, and she began 
immunotherapy in 1981, which was the same year she entered 
service.  The Veteran reported staying in dorms during 
service that contained mold and said her allergy symptoms 
worsened.  She had been diagnosed with allergy induced asthma 
in the late 1980s, and has been treated with inhalers and 
immunotherapy since that time.  After completion of the 
examination and record review, the diagnosis included asthma, 
unspecified type.  The examiner opined that "The veteran's 
asthma is not at least as likely as not related to her 
military service, however the veteran's currently diagnosed 
asthma is at least as likely as not aggravated by the 
veteran's service connected disabilities."  The examiner's 
rationale stated that the opinion was based on the chronology 
of the Veteran's symptoms and diagnosis.  She had exhibited 
evidence of allergies prior to entering service, and it 
appeared that these symptoms were aggravated during service.  
Since her time in the military, her symptoms had continued 
and she had been on medical therapy to control both her 
allergies and her resulting asthma.  

Based on the evidence of record and the March 2009 medical 
opinion, it is clear that the Veteran's asthma was not 
incurred during service or until many years after service.  

However, as noted above, service connection may still be 
granted for a disability that developed secondary to a 
service connected disability or is aggravated by a service 
connected disability.  Service connection has been 
established for sinusitis and seasonal allergies.  

The March 2009 opinion clearly states that the veteran's 
currently diagnosed asthma is at least as likely as not 
aggravated by her service connected disabilities.  The 
rationale then continues to discuss the history of her 
allergies and notes that she continues to receive medical 
therapy to control her allergies and her "resulting asthma".  
It is clear that the examiner believes that there is a causal 
relationship between the Veteran's service connected 
sinusitis and allergies.  There is no medical opinion to the 
contrary, and nothing in the medical evidence that would 
suggest the opinion is based on an inaccurate reading of the 
record.  Instead, the only other medical evidence to comment 
on a possible relationship is the April 2007 note that states 
the Veteran's asthma is exacerbated by allergy season.  
Therefore, as the competent medical opinion indicates that 
the Veteran's asthma is aggravated by her service connected 
sinusitis and allergies, entitlement to service connection is 
established. 

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for asthma is granted.  


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


